EXHIBIT 21.1 ULTRAPETROL (BAHAMAS) LIMITED Agencia Maritima Argenpar SA Argentina Sernova S.A. Argentina UABL S.A. Argentina Ultrapetrol S.A. Argentina Elysian Ship Management Ltd Bahamas Imperial Maritime Ltd. Bahamas Kingly Shipping Ltd. Bahamas Majestic Maritime Ltd. Bahamas Monarch Shipping Ltd. Bahamas Noble Shipping Ltd. Bahamas Ravenscroft Ship Management Ltd Bahamas Ravenscroft Shipping (Bahamas) S.A. Bahamas Ship Management and Commercial Services Ltd Bahamas Sovereign Maritime Ltd. Bahamas UABL Limited Bahamas UABL Terminals Ltd. Bahamas UP (River) Ltd. Bahamas UP Offshore (Bahamas) Ltd. Bahamas UP Offshore (Holdings) Ltd Bahamas UP River (Holdings) Ltd. Bahamas Agriex Agenciamentos, Afretamentos e Apoio Maritimo Ltda. Brasil UP Offshore Apoio Maritimo Ltda. Brasil Corporación de Navegación Mundial S.A. Chile Maritima SIPSA S.A. Chile Castlestreet Shipping LLC Delaware Lowrie Shipping LLC Delaware River Ventures LLC Delaware Topazio Shipping LLC Delaware Elysian Ship Management Inc. Florida Ravenscroft Holdings Inc Florida Ravenscroft Ship Management Inc. Florida Ship Management Services Inc Florida Dingle Barges Inc. Liberia Eastham Barges Inc. Liberia General Ventures Inc. Liberia Arlene Investments Inc. Panama Baldwin Maritime Inc. Panama Bayham Investments S.A. Panama Bayshore Shipping Inc Panama Blue Monarch Shipping Inc. Panama Blueroad Finance Inc. Panama Braddock Shipping Inc. Panama Brinkley Shipping Inc. Panama Cavalier Shipping Inc. Panama Danube Maritime Inc. Panama Draco Investments S.A. Panama Fulton Shipping Inc. Panama Glasgow Shipping Inc Panama Gracebay Shipping Inc Panama Hallandale Commercial Corp Panama Imperial Maritime Ltd. (Bahamas) Inc. Panama Ingatestone Holdings Inc Panama Kattegat Shipping Inc. Panama Lebork Shipping Inc Panama Lewistown Commercial Corp Panama Longmoor Holdings Inc Panama Lowrie Shipping Inc Panama Marine Financial Investment Corp. Panama Oceanview Maritime Inc. Panama Packet Maritime Inc. Panama Padow Shipping Inc. Panama Palmdale Shipping Inc Panama Palmdeal Shipping Inc Panama Pampero Navigation Inc. Panama Parkwood Commercial Corp. Panama Pelorus Maritime Inc. Panama Princely International Finance Corp. Panama Regal International Investments S.A. Panama Riverview Commercial Corp. Panama Springwater Shipping Inc Panama Stanmore Shipping Inc. Panama Stanyan Shipping Inc Panama Thurston Shipping Inc. Panama Tipton Marine Inc. Panama Tuebrook Holdings Inc Panama UABL Barges (Panama) Inc. Panama UABL S.A. Panama UABL Terminals (Paraguay) S.A. Panama UABL Towing Services S.A. Panama Ultrapetrol International S.A. Panama UP Offshore (Panama) S.A. Panama UP River Terminals (Panama) S.A. Panama UPB (Panama) Inc. Panama Woodrow Shipping Inc Panama Zubia Shipping Inc Panama Zulia Shipping Inc. Panama Compania Paraguaya de Transporte Fluvial S.A. Paraguay Obras Terminales y Servicios S.A. Paraguay Oceanpar S.A. Paraguay Parabal S.A. Paraguay Parfina S.A. Paraguay Puerto del Sur S.A. Paraguay Riverpar S.A. Paraguay UABL Paraguay S.A. Paraguay Yataity S.A. Paraguay Yvy Pora Fertilizantes S.A. Paraguay Cedarino, S.L. Spain Dampierre Holdings Spain, S.L. Spain Ravenscroft Ship Management Ltd UK UP Offshore (UK) Ltd. UK Corydon International S.A. Uruguay Lonehort S.A. Uruguay Mansan S.A. Uruguay Massena Port S.A. Uruguay Ravenscroft Ship Management S.A. Uruguay UP Offshore Uruguay S.A. Uruguay
